Case 9:19-cv-00236-RC-ZJH Document 12 Filed 01/13/21 Page 1 of 1 PageID #: 38



                           **NOT FOR PRINTED PUBLICATION**

                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                       LUFKIN DIVISION

BLAZE DANIEL HICKS                               §

VS.                                              §                CIVIL ACTION NO. 9:19cv236

SHERIFF BRYAN WEATHERFORD                        §

                     ORDER ACCEPTING THE MAGISTRATE JUDGE’S
                          REPORT AND RECOMMENDATION

       Petitioner Blaze Daniel Hicks, proceeding pro se, filed the above-styled petition for writ of

habeas corpus pursuant to 28 U.S.C. § 2254. The court referred this matter to the Honorable Zack

Hawthorn, United States Magistrate Judge, for consideration pursuant to 28 U.S.C. § 636 and

applicable orders of this court. The Magistrate Judge has submitted a Report and Recommendation

of United States Magistrate Judge concerning this matter. The Magistrate Judge recommends

dismissing the petition without prejudice for failure to exhaust state court remedies.

       The court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and pleadings. No objections were filed to the Report and

Recommendation.

                                             ORDER

       The findings of fact and conclusions of law of the Magistrate Judge are correct and the report

of the Magistrate Judge is ACCEPTED. A final judgment shall be entered in accordance with the

recommendation of the Magistrate Judge.


              So ORDERED and SIGNED, Jan 13, 2021.


                                                                  ____________________
                                                                  Ron Clark
                                                                  Senior Judge
